NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JURIS ZANTS PUPOLS AND
JZP ENTERPRISE - USA,
Plain,tiffs-Appellan.ts,
V.
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Defen,dant-Appellee,
and
TOPCO SALES, INC.,
Defendcmt-Appellee.
2010-1245
Appea1 from the United States District C0urt for the
Northern District of Indiana in case no. 09-CV-0425,
Judge Philip P. Simon
ON MOTION
ORDER
Juris Zanis Pupo1s moves for leave to proceed in forma
pauperis and for appointment of an attorney

PUPOLS V. US PTO 2
Upon consideration thereof,
IT IS ORDERED THATI
(1) The motion for leave to proceed in forma
pauperis is granted
(2) The motion for appointment of pro bono counsel is
denied.
(3) The United States Patent and Trademark OfEce
should calculate the due date for its brief from the date of
filing of this order.
FoR THE CoURT
SEP 1 0 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc Juris Zanis Pupols
Raymond T. Chen, Esq.
FILED
319 u.s. count oF APPEALs ron
me FE0eRAL cannon
SEP 1 0 2919
JAN HORBALY
CLERK